Citation Nr: 1037316	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, for avascular necrosis of the right hip.  

2.  Entitlement to service connection for a skin condition, to 
include as due to herbicide exposure.  

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

4.  Entitlement to service connection for a prostate condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims on appeal.  

In May 2010, the Veteran testified at a Travel Board hearing 
before the Undersigned in Oakland, California.  A transcript of 
that hearing is of record and associated with the claims folder.  

The record shows that a claim for service connection for 
avascular necrosis of the right hip was initially denied in a 
December 1989 rating action, and that the Veteran failed to 
submit a timely substantive appeal.  Then, in June 2001, he filed 
a claim for compensation for under the provisions of 38 U.S.C.A. 
§ 1151 for avascular necrosis of the right hip.  He essentially 
alleges that the diagnosis of avascular necrosis was in error, 
and that there was careless in the surgeries that were performed 
to treat his hip disorder.  The issue of entitlement under the 
provisions of 38 U.S.C.A. § 1151 was subsequently addressed and 
denied in the February 2003 rating action.  The Veteran appealed.


The U.S. Court of Appeals for the Federal Circuit has held that 
claims based on separate and distinctly diagnosed conditions must 
be considered separate and distinct claims, and that the factual 
basis of a claim for the purpose of determining whether it was 
adjudicated in a final decision is the veteran's disease or 
injury rather than the symptoms of the veteran's disease or 
injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); Boggs v. 
Peake, 520 F.3d 1330 (2008).   However, more recently, in 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Federal 
Circuit held, among other things, that separate theories in 
support of a claim for benefits for a particular disability does 
not equate to separate claims for benefits for that disability.  

Similarly, the United States Court of Appeals for Veterans Claims 
(Court) recently held that in determining whether new and 
material evidence is required, the focus of the Board's analysis 
must be on whether the evidence presented truly amounts to a new 
claim "based upon distinctly diagnosed diseases or injuries" or 
whether it is evidence tending to substantiate an element of a 
previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 
199 (2009).  In Velez, the Court determined that a previous 
decision of the RO had explicitly considered whether the 
appellant had any diagnosed psychiatric condition that could be 
related to service.  The Court found that "any" psychiatric 
condition included a psychological nervous condition.  Therefore, 
appellant's submission of further evidence relating to a nervous 
condition did not introduce a new claim based on a distinctly 
diagnosed condition from the claim for a stress disorder 
previously denied by the RO.  

Here, the Board finds that a new claim of entitlement under 38 
U.S.C.A. § 1151 is not merely a separate theory in support of a 
claim for benefits for a particular disability as found in Velez; 
rather, it is a separate claim for benefits which requires a new 
decision on the merits.  Indeed, the Veteran's original claim for 
compensation focused on the question of whether his avascular 
necrosis had its onset in service or was otherwise etiologically 
related to service.  In his more recent claim for compensation 
under 38 U.S.C.A. § 1151, the appellant essentially claims that 
his present hip disability was either caused or 
aggravated/worsened by VA treatment, which was essentially 
negligent.   Different than the facts of Velez, the Veteran now 
claims that his current right hip disability has little if any 
relationship with his active service or a service related 
disability because the focus is on events that allegedly 
transpired at a VA facility many years after service.  Velez did 
not address such a situation.  The Board finds Velez to be 
inapplicable to the current situation due to this time factor.  
Hence, the Board will treat the Veteran's claim as one of 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for avascular necrosis of the right hip.

The issues of entitlement to service connection for PTSD and 
entitlement to compensation under 38 U.S.C.A. § 1151for avascular 
necrosis of the right hip being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 10, 2010, prior to the promulgation of a decision in 
the appeal, the Board was notified by the Veteran at his Travel 
Board hearing that he requested to withdraw his claim for service 
connection for a skin condition, to include as due to herbicide 
exposure.  

2.  On May 10, 2010, prior to the promulgation of a decision in 
the appeal, the Board was notified by the Veteran at his Travel 
Board hearing that he requested to withdraw his claim for service 
connection for a prostate condition.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of 
entitlement to service connection for a skin condition, to 
include as due to exposure to herbicides have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

2.  The criteria for withdrawal of an appeal on the issue of 
entitlement to service connection for a prostate condition have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claims

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated during his May 2010 
hearing testimony that he wished to withdraw his claims for 
service connection for a skin condition, to include as due to 
herbicide exposure and a prostate condition.  The hearing 
testimony of the Veteran and his representative was later reduced 
to writing and incorporated into the record in the form of a 
written transcript.  Therefore, the transcript of that hearing 
has been accepted as a withdrawal of the issues on appeal.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993).   

Accordingly, the Board does not have jurisdiction to review the 
appeal of the issues of entitlement to service connection for a 
skin condition, to include as due to herbicide exposure and 
prostate condition and they have therefore, been dismissed.  



(CONTINUED NEXT PAGE)




ORDER

The appeal as to entitlement to service connection for a skin 
condition, to include as due to herbicide exposure is dismissed.  

The appeal as to entitlement to service connection for a prostate 
condition is dismissed.  


REMAND

The Veteran has also filed claims for service connection for PTSD 
and compensation under the provisions of 38 U.S.C.A. § 1151 for 
avascular necrosis of the right hip.  

As to the issue of service connection for PTSD, the Veteran has 
alleged he had in-service stressful experiences.  During his 
May 2010 Travel Board hearing, the Veteran alleged that three to 
four days after entering service, his bunkmate beneath him, was 
found dead in his bunk.  He stated that the entire platoon was 
quarantined for a period of time from the other platoons.  They 
later were cleared.  He also stated that at the end of boot camp, 
he was picked for a work detail and sent to Camp Pendleton.  The 
work detail was grave registration of deceased Marines returned 
through Camp Pendleton.  While on ship in 1970, his duty was to 
secure communications in the Jeeps that returned from Vietnam and 
during a storm, one of the Jeeps broke loose and hit a man, who 
later died.  Finally, he also testified that he worked in the 
radio room while on the USS LaSalle.  While on the ship, he 
stated that he was exposed to information that others were not 
privy.  While his ship cruised the Mediterranean, on two 
occasions, Russian submarines were following them.  He stated 
that all of these incidents resurfaced for him during the attack 
of September 11, 2001.  

Post service medical records reflected diagnoses of PTSD.  
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2009).

However, on July 13, 2010, VA published a final rule that amended 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010 but has not been decided by the 
Board as of that date.  The Veteran's claim of being afraid when 
learning that his ship was under an alert due to being followed 
by Russian submarines potentially falls within the scope of being 
in "fear of hostile military or terrorist activity".

The record does not show that the Veteran has undergone a VA 
compensation and pension examination for PTSD.  In light of the 
cumulative record and the amended regulation discussed above, the 
AMC/RO should arrange for the Veteran to undergo an examination 
to determine the nature and etiology of his claimed PTSD on 
appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, 
as the Veteran has also been diagnosed as having bipolar 
disorder, the examination should also determine the relationship, 
if any, between the Veteran's service and any other current 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The Veteran has also provided information on at least one of his 
stressors that makes it capable of verifying.  Notably, he states 
that three to four days after entering service, his bunkmate 
beneath him, was found dead in his bunk.  He stated that the 
entire platoon was quarantined for a period of time from the 
other platoons.  The Veteran entered service on January 17, 1969.  
Service records show that he was assigned to the 1st Training 
Brigade, RTR MCRDep, San Diego.  Clearly it is possible to 
determine whether there was a death on the base between January  
17 and 23, 1969.  As for the other claimed stressors, which the 
exception of being in fear of the Russian submarines, the Veteran 
is reminded that VA is not obligated to verify stressors that are 
too vague - the claimant must provide, at a minimum, a stressor 
that can be documented, the location of where the incident 
occurred, the approximate date within 2 months, and the unit of 
assignment.  M21-1MR, Part IV.ii.1.D.14.d.

As for his claim for compensation under the provisions of 38 
U.S.C.A. § 1151, He states that he was misdiagnosed with 
avascular necrosis of the hip and underwent surgery 1989 as a 
result of the misdiagnosis.  He also states that he underwent 
surgery in September 1990, which resulted in even greater 
disability.  He maintains that he suffers from pain and loosening 
of the joint due to the September 1990 hospitalization.  A VA 
opinion should be obtained that addresses the Veteran's 
arguments.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
with notice of what type of evidence he 
needed to submit to support a claim for 
service connection for PTSD, in 
particular, as to the liberalizing 
regulations now set forth in 38 C.F.R § 
3.304(f)(3).  He should also be provided 
the law and regulation for new and 
material evidence in effect prior to 
August 29, 2001.  

2.  Review the file in detail and prepare 
a summary of the Veteran's claimed 
stressors, including those discussed in 
the body of this remand. Specifically, 
that three to four days after entering 
service, his bunkmate beneath him, was 
found dead in his bunk and the entire 
platoon was quarantined for a period of 
time from the other platoons.   The 
summary and all associated documents 
should be sent to U.S. Army and Joint 
Services Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road Alexandria, VA 22315-3802.  
JSRRC should be requested to provide any 
information that might corroborate the 
Veteran's alleged in- service stressor.

3.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of his 
claimed PTSD.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner (a VA psychologist or 
psychiatrist) for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994), and, if 
so, whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's PTSD is the result of 
any in-service claimed event.  

The VA examiner should specifically 
determine whether the Veteran has a 
claimed stressor that is related to his 
fear of hostile military or terrorist 
activity.  Thereafter, the VA examiner 
should confirm whether the claimed 
stressor is adequate to support a 
diagnosis of PTSD and whether the 
Veteran's symptoms are related to the 
claimed stressor.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's claimed 
stressor(s). 

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

If an acquired psychiatric disability 
other than PTSD is diagnosed, e.g., 
bipolar disorder, the examiner is asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) 
that the psychiatric condition  had its 
onset in- service or within one year of 
service discharge or is otherwise causally 
related to the Veteran's service.

The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated along with a 
supporting rationale.

4.  The RO/AMC should obtain a VA medical 
opinion. The physician should review the 
pertinent information in the claims file 
relating to diagnosis and treatment of the 
Veteran's avascular necrosis, including 
all pertinent treatment records from 1989 
up to and including the September 1990 
surgery.  The following determinations 
should be made:

a.	 Did the diagnosis of avascular necrosis 
of the right hip in June 1989 and 
subsequent surgery in September 1990 
cause additional disability to the 
Veteran, i.e. chronic infection, chronic 
hip pain, loss of range of motion, or 
another type of additional disability? 
Please identify each disability, if such 
is present.

b.	If additional disability exists, was 
this due to carelessness, negligence, 
lack of proper skill, or similar 
instance of fault on the part of VA in 
its treatment of the Veteran in June 
1989 and September 1990, i.e. 
misdiagnosis of the Veteran's condition, 
careless or lack or proper skill in 
installing his prosthetic hip?

c.	If not, was the proximate cause of the 
Veteran's additional disability an event 
not reasonably foreseeable?  For the 
purposes of the discussion, an event 
which is "not reasonably foreseeable" 
need not be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would 
not have considered to be an ordinary 
risk of the treatment provided, i.e., 
whether the risk of that event was the 
type of risk that a reasonable health 
care provider would have disclosed in 
connection with informed consent 
procedures.

Any opinion expressed should be 
accompanied by supporting rationale.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated with supporting 
rationale (i.e., why an opinion cannot be 
provided).

5.  Readjudicate the Veteran's claims of 
entitlement to service connection for PTSD 
and compensation under the provision of 38 
U.S.C.A. § 1151 for avascular necrosis of 
the right hip.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
to include PTSD due to the new 
liberalizing PTSD regulations.  The RO 
should also address the expanded issue of 
entitlement to an acquired psychiatric 
disorder.  The Veteran should be given the 
opportunity to respond to the SSOC. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


